In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered May 8, 1979, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner, while not denying knowledge of the decision on his final parole revocation hearing, complains only that he was not served with a copy of the decision until four months and eight days after the hearing. While this delay is not to be condoned (cf. People ex rel. Levy v Dalsheim, 66 AD2d 827), petitioner makes no claim of prejudice by reason of the delay in receiving the decision. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.